Per Curiam,
The plaintiff alleged in his statement of claim that he was employed to purchase a rolling mill for the defendant, and was to receive for his services a sum agreed upon. At the trial there were two questions of fact: (1) Whether a contract had been made as alleged: (2) whether at the time the plaintiff was engaged in the real estate business, in which event, not having paid a license, he could not recover. There was a conflict in the testimony as to the terms of the contract, and the *469argument for the appellant is in effect a request that we review the testimony and determine from all of it whether the judgment should stand. It is not the province of an appellate court to do this. The plaintiff’s testimony made out a case in substantial accord with the allegations of his statement of claim. He was entitled to go to the jury, and the case was properly submitted.
The judgment is affirmed.